Citation Nr: 0327532	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979, and from May 1981 to November 1981.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which, in pertinent part, determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a left knee disorder.

In April 2003, the veteran provided oral testimony at a video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided, a transcript of which has been associated 
with the veteran's claims file.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been received to reopen the veteran's claim of entitlement to 
service connection for a left knee disorder by rating action 
dated in October 1996.  He failed to appeal this 
determination.

2.  Evidence submitted since the October 1996 RO decision 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative or cumulative, and is 
significant, it must be considered in order to fairly decide 
the merits of the claim of entitlement to service connection 
for a left knee disorder.

3.  The competent medical evidence of record links the 
veteran's current left knee disorder to his second period of 
active service.



CONCLUSIONS OF LAW

1.  Evidence received since the October 1996 decision wherein 
the RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a left knee disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.1103 (2002).

2.  A pre-existing left knee disorder was aggravated during 
the veteran's second period of active service.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

II.  Finality/New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence predates August 2001, the new regulatory criteria 
are not applicable.

The RO initially denied the veteran's claim of entitlement to 
service connection for a left knee disorder by rating action 
dated in July 1982.  The RO determined that the veteran's 
left knee disorder, which was incurred prior to his second 
period of service, was not shown to have been aggravated by 
his second period of active service.  The veteran did not 
appeal this decision, thus it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  

In March 1996, the veteran submitted a request that his claim 
of entitlement to service connection for a left knee disorder 
be reopened.  In October 1996, the RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  At that time, the evidence showed that 
the veteran sustained a fracture of the left patella in a 
motorcycle accident which took place in June 1980, a date 
which fell between his two periods of active service.  The 
medical evidence of record included service medical records 
for the periods of August 1976 to August 1979 and from May 
1981 to November 1981; hospital treatment records from the 
Grandview Hospital, Sellersville, Pennsylvania, dated from 
June 1980 to November 1980; hospital treatment records of C. 
Hansen, M.D., dated from June 1980 to November 1980; and a VA 
examination report dated in March 1982, which showed that the 
veteran had post-traumatic osteoarthritis of the 
patellofemoral joint.

The medical evidence of record also included a VA examination 
report dated in May 1996 wherein the veteran reported a 
history of a previous injury to the left knee during a 
motorcycle accident in 1980.  The assessment was history of 
left knee disorder with initially an injury requiring 
reconstructive surgery for a shattered patella.

As the medical evidence of record failed to show that the 
veteran pre-existing left knee disorder had been aggravated 
by his second period of active service, the RO concluded new 
and material evidence with which to reopen the veteran's 
claim had not been received.  The veteran did not appeal this 
decision, and thus it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2002).  

The evidence received subsequent to October 1996 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

VA outpatient treatment records dated from August 2000 to 
September 2002 show that the veteran continued to receive 
treatment for symptoms associated with a left knee disorder.  

A lay statement dated in October 2000, shows that the authors 
recalled the veteran hurting his knee in a motorcycle 
accident off a bridge on Route 611.

A letter from R. M. Shepard, M.D., A.B.F.P., dated in 
December 2001, shows that the veteran was being treated for 
symptoms associated with his left knee disorder.  The 
physician indicated that he had reviewed copies of the 
veteran's service medical records and that he was of the 
opinion that the veteran's continuing problems with the left 
knee were all service connected.

A VA examination report dated in September 2002, shows that 
examiner opined that there was absolutely no question that 
the veteran had a significant problem with his left knee.  
However, he deemed that it appeared the motorcycle accident 
occurred while the veteran was not actively involved in his 
intermittent National Guard activities.  He indicated that 
although the veteran reported that his left knee problem 
became symptomatic while involved in normal military 
activities during active duty in 1981, he was probably 
suffering from the natural and anticipated consequences of 
the June 1980 motorcycle accident fracture of the left 
patella.  The examiner added that the veteran's status, in 
all medical probability, would be the same regardless of 
whether he had gone back into the regular Army in May 1981 
through November 1981.

During his April 2003 video conference hearing, the veteran 
testified that he did, in fact, injure his left knee in June 
1980, a period between his two periods of active service.  He 
asserted that his left knee injury had sufficiently healed 
and was asymptomatic when his second period of service 
commenced.  He indicated it was the rigors of training that 
aggravated his pre-existing left knee disorder.  
Specifically, he noted that during his second period of 
active service, he was required to do a lot of running while 
carrying a 85-pounds worth of load bearing equipment and an 
M-16 machine gun.  He indicated that his left knee problems 
recurred as a result of this training, and would not have 
recurred were it not for such training.  He noted that he 
was, thereafter, medically discharged as a result of his pre-
existing left knee disorder.

A letter from R. M. Shepard, M.D., A.B.F.P., dated in June 
2003, shows it was noted that the veteran's service and VA 
medical records from July 1980 to July 1982, and all 
available civilian medical records from discharge were 
reviewed.  The physician indicated that upon review of the 
service medical records, it was noted that the veteran's 
entrance exam did mention his left knee condition.  The 
service medical records also revealed that he did not mention 
any problems related to this condition prior to entrance into 
the service, except for the original accident.  The records 
did reveal several treatments during his period of service in 
June 1981, July 1981, August 1981, and September 1981.  There 
were other visits but the dates and notes were difficult to 
read.  He was noted to have increasing pain in his knee. 
Findings included crepitance and popping on examination.  He 
was noted to walk with a limp.  None of these findings were 
noted on his intake examination.

Physical examination revealed that the veteran was currently 
suffering from degenerative joint disease secondary to 
trauma.  The physician opined that after a review of all 
available military and civilian medical records, it was more 
probable than not that his degenerative joint disease was 
aggravated while he was on active duty.  While he was 
originally injured between his two periods of active duty, he 
had no such difficulties, according to the medical record, at 
the time of his second enlistment.  The medical evidence 
clearly shows that this condition was, indeed, aggravated 
beyond the natural progression that this condition would have 
taken if it were not for the rigors of military life and 
training.  The physician added that the military service and 
the exceptional rigors associated with the known training and 
exercise of military personnel caused the veteran's 
degenerative joint disease to be aggravated beyond the 
natural progression associated with this condition.  He 
opined that the veteran would not have had this current level 
of disability had he not entered into his second period of 
military service.  This was based upon the fact that the 
evidence showed he had no problems before entering service 
and was pronounced fit for duty.  It was also noted that he 
could not return to work doing the same job he did when he 
entered his second period of service due to the fact that his 
knee had become so severe it would no longer allow him to do 
that job.  The physician concluded that it was more probable 
than not that the military's rigors of training and duties 
associated with military service caused an aggravation of the 
veteran's current left knee disability beyond the natural 
progression of this type of injury.  It was likely that he 
would not have this severe of a condition had he never 
entered into his second period of military service.

The aforestated medical evidence and testimony are new in 
that they were not previously of record, and are significant 
as they provide a current left knee disability that was as 
least as likely as not aggravated by the veteran's second 
period of active service.  This evidence was not before VA in 
October 1996 and is probative for the reasons and bases of 
denial.  For this reason, the Board finds that the evidence 
added to the record since October 1996 is so significant that 
it must be considered in order to fairly decide the claim.

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  A veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. 38 U.S.C.A. § 
1132 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306 (2002).  It is the Secretary's burden 
to rebut the presumption of in-service aggravation.  See 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service and post-service medical records 
confirm that he sustained a left knee injury in a motorcycle 
accident in June 1980, a date between his two periods of 
active service.  As such, entitlement to service connection 
on a direct basis would not be appropriate as there is no 
evidence of record of inservice incurrence of the left knee 
injury.  The question before the Board is whether the 
veteran's pre-existing left knee injury was aggravated beyond 
the natural progression of the disability as a result of the 
his second period of active service.

The Board has considered the September 2002 VA examination 
report which set forth that the veteran was probably 
suffering from the natural and anticipated consequences of 
the June 1980 motorcycle accident fracture of the left 
patella and that in all medical probability, he would be the 
same regardless of whether he had gone back into service.  
However, this examiner did not provide an explanation as to 
the reason for his conclusion.  

The Board is most impressed by and finds probative the June 
2003 letter of Dr. Shepard who, having reviewed the record, 
outlined that the veteran did not report any symptoms during 
his entrance examination, although he did report the original 
accident; that there were several treatments during the 
second period of service where there was increased pain, 
crepitance, and popping reported, none of which had been 
noted during the entrance examination; and that he was 
currently suffering from degenerative joint disease secondary 
to trauma.  His conclusion that the veteran's left knee 
disorder was, indeed, aggravated beyond the natural 
progression that this condition would have taken if it were 
not for the rigors of military life and training was based 
upon the fact that the evidence showed he had no problems 
before entering service and was pronounced fit for duty, and 
there were increased symptoms during service.  

The Board also finds the veteran's testimony to be both 
credible and probative of his symptoms and to be consistent 
with the evidence of record contained within his claims 
folder.

In this regard, the Board finds that the evidence is at the 
very least in equipoise as to the aggravation of the pre-
existing left knee disorder.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving the issue is 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002).  As 
such, the Board concludes that the veteran's current left 
knee disorder was aggravated by service and that service 
connection for a left knee disorder is warranted on an 
aggravated basis.




ORDER

Entitlement to service connection for a left knee disorder is 
granted.



__________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



